Title: Thomas Jefferson’s Notes on a Conversation with Henry Dearborn, 7 October 1815
From: Jefferson, Thomas,Dearborn, Henry
To: 


          1815. Oct. 7. Genl Dearborne informs me that the plaister of Paris is brought from the head of the Bay of Funday, where it extends all along the coast Windsor is the nearest town. the price pd to the proprietor for the stone is a quarter dollar a ton; and it is quarried & brought to the water edge for three quarter dollars a ton, so that it costs at the water edge a dollar a ton.
        